DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ference et al. (US Pat 6,265,771, hereinafter Ference).
Regarding claim 1, figure 2 of Ference discloses an electronics package, comprising:
a package substrate (42a);
a first die (16) coupled to the package substrate, the first die having a bottommost surface above an uppermost surface of an entirety of the package substrate;
a cavity through the package substrate, wherein the cavity is within a footprint of the first die; and
a thermal stack (18/12/43/20a) in the cavity, wherein the thermal stack directly physically contacts the first die, and
wherein the thermal stack is within the footprint of the first die.
Regarding claim 2, figure 2 of Ference discloses the thermal stack comprises a thermal interface material (TIM)(43).
Regarding claim 3, figure 2 of Ference discloses the thermal stack comprises a substrate.
Regarding claim 6, figure 2 of Ference discloses the thermal stack further comprises a TIM (43) between the substrate (20a) and the first die (16).
Regarding claim 7, figure 2 of Ference discloses a width of the cavity is less than a width of the first die.
Regarding claim 8, Ference discloses a mold layer over the first die and the package substrate (col. 3, lines 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ference.
Regarding claim 4, figure 1 of Pastore does not explicitly disclose the substrate (20a) comprises copper.
However, it would have been obvious to use copper for the heat sink due to its capacity to transfer heat.
Regarding claim 5, figure 1 of Pastore does not explicitly disclose the substrate (12) comprises silicon.
However, it would have been obvious to include silicon since it is a common and well known material for integrated chips.
Regarding claims 10 and 13, Ference does not explicitly disclose a second die over the first die, 
wherein the first die and the second die are dynamic random access memory (DRAM) memory dies.
However, it would have been stacked DRAM memory dies are well known in the art and it would have been obvious to work a stack of DRAM memory dies for the purpose of forming a high density memory device.

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895